


--------------------------------------------------------------------------------

Exhibit 10.1

 
AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER, dated as of March 11, 2010 (the “Agreement”),
between Casita Enterprises, Inc., a Nevada corporation (the “Parent”) and
Envision Solar International, Inc., a California corporation, and subsidiary of
the Parent (the “Subsidiary”).
 
WITNESSETH:
 
WHEREAS, the Parent desires to acquire all the assets, and to assume all of the
liabilities and obligations, of the Subsidiary by means of a merger of the
Subsidiary with and into the Parent, with the Parent being the surviving
corporation (the “Merger”);
 
WHEREAS, the Parent owns one hundred percent (100%) of the outstanding shares of
the Subsidiary’s stock entitled to vote on a merger;
 
WHEREAS, Section 92A.180 of the Nevada Revised Statutes (“NRS”) and Section 1110
of the California Corporations Code (the “CCC”) authorize the merger of a
subsidiary corporation into a parent corporation;
 
WHEREAS, the Parent shall be the surviving entity (the “Surviving Corporation”)
and continue its existence as a Nevada corporation; and
 
WHEREAS, the Boards of Directors of each of the Parent and the Subsidiary have
approved this Agreement and the consummation of the Merger.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
1.           The Merger.
 
(a)           At the Effective Time (as defined below), (a) the Subsidiary shall
be merged with and into the Parent, (b) the separate existence of the Subsidiary
shall cease, and (c) the Surviving Corporation shall be the surviving entity and
continue its existence as a Nevada corporation.
 
(b)           The Merger shall become effective upon the filing of (i) an
Articles of Merger with the Secretary of State of the State of Nevada in such
form as is required by, and executed in accordance with, the applicable
provisions of the NRS and (b) a Certificate of Ownership with the Secretary of
State of the State of California in such form as is required by, and executed in
accordance with, the applicable provisions of the California Corporations Code.
The time at which the Merger shall become effective as aforesaid is referred to
hereinafter as the “Effective Time.”
 
2.           Exchange of Capital Stock.  At the Effective Time, each share of
common stock, no par value per share, of the Subsidiary, that is issued and
outstanding immediately prior to the Effective Time, shall not be converted or
exchanged and shall be cancelled into the right to receive one share of common
stock, par value $0.001 per share of the Parent (the “Parent Common Stock”).
Each issued and outstanding share of Parent Common Stock shall not be converted
or exchanged in any manner, but as of the Effective Time shall represent one
share of common stock of the Surviving Corporation.
 

 

--------------------------------------------------------------------------------

 

3.           The Surviving Corporation.
 
(a)           The Articles of Incorporation of the Parent, in effect immediately
prior to the Effective Time, shall be the Articles of Incorporation of the
Surviving Corporation, unless and until thereafter amended in accordance with
its terms and applicable law, except that Article First of the Surviving
Corporation’s Articles of Incorporation shall be amended to change the Surviving
Corporation’s name to “Envision Solar International, Inc.”  The By-Laws of the
Parent, in effect immediately prior to the Effective Time, shall be the By-Laws
of the Surviving Corporation, unless and until thereafter amended in accordance
with applicable law.
 
(b)           At the Effective Time the name of the Surviving Corporation shall
be Envision Solar International, Inc.
 
4.           Transfer and Conveyance of Assets and Assumption of Liabilities.
 
(a)           At the Effective Time, the Parent shall continue in existence as
the Surviving Corporation; and without further transfer, all the property,
rights, privileges, powers and franchises of the Subsidiary shall vest in the
Surviving Corporation without further act or deed; and all debts, liabilities,
obligations, restrictions, disabilities and duties of the Subsidiary shall
become the debts, liabilities, obligations, restrictions, disabilities and
duties of the Surviving Corporation; and any claim or judgment against the
Subsidiary may be enforced against the Surviving Corporation in accordance with
Section 92A.250 of the NRS.
 
(b)           If at any time the Parent shall consider or be advised that any
further assignment, conveyance or assurance is necessary or advisable to vest,
perfect or confirm of record in the Surviving Corporation the title to any
property or right of the Subsidiary, or otherwise carry out the provisions
hereof, the proper representatives of the Subsidiary, as of the Effective Time,
shall execute and deliver any and all proper deeds, assignments and assurances,
and do all things necessary and proper to vest, perfect or convey title to such
property or right in the Surviving Corporation in order to carry out the
provisions hereof.
 
5.           Miscellaneous.
 
(a)           Robert Noble, President of the Parent, shall be authorized, at
such time in his sole discretion as he deems appropriate, to execute,
acknowledge, verify, deliver, file and record, for and in the name of the
Parent, any and all documents and instruments including, without limitation, the
Articles of Incorporation of the Surviving Corporation, and the Articles of
Merger and the Certificate of Ownership, and shall do and perform any and all
acts required by applicable law which the Surviving Corporation deems necessary
or advisable, in order to effectuate the Merger.
 
(b)           The representations, warranties and agreements contained in any
certificate or other writing delivered pursuant hereto shall not survive the
Effective Time or the termination of this Agreement.
 

 
- 2 -

--------------------------------------------------------------------------------

 

(c)           Any provision of this Agreement may, subject to applicable law, be
amended or waived prior to the Effective Time if, and only if, such amendment or
waiver is in writing and signed by the Parent and the Subsidiary.
 
(d)           No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
(e)           All prior or contemporaneous agreements, contracts, promises,
representations, and statements, if any, between the Subsidiary and the Parent,
or their representatives, are merged into this Agreement, and this Agreement
shall constitute the entire understanding between the Subsidiary and the Parent
with respect to the subject matter hereof.
 
(f)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, provided that no party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement without the consent of the
other party hereto.
 
(g)           This Agreement shall be construed in accordance with and governed
by the internal laws of the State of Nevada, without reference to principles of
conflicts of law.
 
(h)           This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  This Agreement shall become effective
when each party hereto shall have received the counterpart hereof signed by the
other party hereto.
 
[Signature Page Follows]
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
[SIGANTURE PAGE TO AGREEMENT AND PLAN OF MERGER]
 
IN WITNESS WHEREOF, the undersigned have executed this instrument as of the date
first written above.
 
 
 

 
CASITA ENTERPRISES, INC.
a Nevada corporation




By:­­­­ /s/ Robert Noble
     Name: Robert Noble
     Title:   President


ENVISION SOLAR INTERANTIONAL, INC.
a California corporation




By:­­­­ /s/ Robert Noble
     Name: Robert Noble
     Title:   President

 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
- 4 -

--------------------------------------------------------------------------------

 
